
	
		II
		112th CONGRESS
		1st Session
		S. 1542
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2011
			Mr. Baucus (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part B of title IV of the Social Security Act to
		  extend the child and family services program through fiscal year 2016, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child and Family Services Improvement
			 and Innovation Act.
		IExtension of child
			 and family services programs
			101.Stephanie tubbs
			 jones child welfare services program
				(a)Extension of
			 programSection 425 of the
			 Social Security Act (42 U.S.C. 625) is amended by striking 2007 through
			 2011 and inserting 2012 through 2016.
				(b)Modification of
			 certain State plan requirements
					(1)Response to
			 emotional traumaSection 422(b)(15)(A)(ii) of such Act (42 U.S.C.
			 622(b)(15)(A)(ii)) is amended by inserting , including emotional trauma
			 associated with a child’s maltreatment and removal from home before the
			 semicolon.
					(2)Procedures on
			 the use of psychotropic medicationsSection 422(b)(15)(A)(v) of
			 such Act (42 U.S.C. 622(b)(15)(A)(v)) is amended by inserting ,
			 including protocols for the appropriate use and monitoring of psychotropic
			 medications before the semicolon.
					(3)Description of
			 activities to address developmental needs of very young
			 childrenSection 422(b) of such Act (42 U.S.C. 622(b)) is
			 amended—
						(A)by striking
			 and at the end of paragraph (16);
						(B)by striking the
			 period at the end of paragraph (17) and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(18)include a description of the activities
				that the State has undertaken to reduce the length of time children who have
				not attained 5 years of age are without a permanent family, and the activities
				the State undertakes to address the developmental needs of such children who
				receive benefits or services under this part or part
				E.
								.
						(4)Data sources for
			 child death reportingSection 422(b) of such Act (42 U.S.C.
			 622(b)), as amended by paragraph (3) of this subsection, is amended—
						(A)by striking
			 and at the end of paragraph (17);
						(B)by striking the
			 period at the end of paragraph (18) and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(19)contain a description of the sources used
				to compile information on child maltreatment deaths required by Federal law to
				be reported by the State agency referred to in paragraph (1), and to the extent
				that the compilation does not include information on such deaths from the State
				vital statistics department, child death review teams, law enforcement
				agencies, or offices of medical examiners or coroners, the State shall describe
				why the information is not so included and how the State will include the
				information.
								.
						(c)Child visitation
			 by caseworkersSection 424 of
			 such Act (42 U.S.C. 624) is amended by striking the 2nd subsection (e), as
			 added by section 7(b) of the Child and Family Services Improvement Act of 2006,
			 and inserting the following:
					
						(f)(1)(A)Each State shall take
				such steps as are necessary to ensure that the total number of visits made by
				caseworkers on a monthly basis to children in foster care under the
				responsibility of the State during a fiscal year is not less than 90 percent
				(or, in the case of fiscal year 2015 or thereafter, 95 percent) of the total
				number of such visits that would occur during the fiscal year if each such
				child were so visited once every month while in such care.
								(B)If the Secretary determines that a
				State has failed to comply with subparagraph (A) for a fiscal year, then the
				percentage that would otherwise apply for purposes of subsection (a) for the
				fiscal year shall be reduced by—
									(i)1, if the number of full percentage
				points by which the State fell short of the percentage specified in
				subparagraph (A) is less than 10;
									(ii)3, if the number of full percentage
				points by which the State fell short, as described in clause (i), is not less
				than 10 and less than 20; or
									(iii)5, if the number of full percentage
				points by which the State fell short, as described in clause (i), is not less
				than 20.
									(2)(A)Each State shall take
				such steps as are necessary to ensure that not less than 50 percent of the
				total number of visits made by caseworkers to children in foster care under the
				responsibility of the State during a fiscal year occur in the residence of the
				child involved.
								(B)If the Secretary determines that a State
				has failed to comply with subparagraph (A) for a fiscal year, then the
				percentage that would otherwise apply for purposes of subsection (a) for the
				fiscal year shall be reduced by—
									(i)1, if the number of full percentage
				points by which the State fell short of the percentage specified in
				subparagraph (A) is less than 10;
									(ii)3, if the number of full percentage
				points by which the State fell short, as described in clause (i), is not less
				than 10 and less than 20; or
									(iii)5, if the number of full percentage
				points by which the State fell short, as described in clause (i), is not less
				than
				20.
									.
				(d)Technical
			 correctionSection 423(b) of
			 such Act (42 U.S.C. 623(b)) is amended by striking per centum
			 each place it appears and inserting percent.
				102.Promoting safe
			 and stable families program
				(a)Extension of
			 funding authorizations
					(1)In
			 generalSection 436(a) of the Social Security Act (42 U.S.C.
			 629f(a)) is amended by striking all that follows $345,000,000
			 and inserting for each of fiscal years 2012 through
			 2016..
					(2)Discretionary
			 grantsSection 437(a) of such Act (42 U.S.C. 629g(a)) is amended
			 by striking 2007 through 2011 and inserting 2012 through
			 2016.
					(b)Targeting of
			 services to populations at greatest risk of maltreatmentSection
			 432(a) of such Act (42 U.S.C. 629b(a)) is amended—
					(1)by striking
			 and at the end of paragraph (8);
					(2)by striking the
			 period at the end of paragraph (9) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(10)describes how the State identifies which
				populations are at the greatest risk of maltreatment and how services are
				targeted to the
				populations.
							.
					(c)Revised purposes
			 of family support services and time-Limited family reunification
			 services
					(1)Family support
			 servicesSection 431(a)(2) of such Act (42 U.S.C. 629a(a)(2)) is
			 amended to read as follows:
						
							(2)Family support
				services
								(A)In
				generalThe term family support services means
				community-based services designed to carry out the purposes described in
				subparagraph (B).
								(B)Purposes
				describedThe purposes described in this subparagraph are the
				following:
									(i)To
				promote the safety and well-being of children and families.
									(ii)To increase the
				strength and stability of families (including adoptive, foster, and extended
				families).
									(iii)To increase
				parents' confidence and competence in their parenting abilities.
									(iv)To afford
				children a safe, stable, and supportive family environment.
									(v)To
				strengthen parental relationships and promote healthy marriages.
									(vi)To enhance child development, including
				through mentoring (as defined in section
				439(b)(2)).
									.
					(2)Time-limited
			 family reunification servicesSection 431(a)(7)(B) of such Act (42 U.S.C.
			 629a(a)(7)(B)) is amended by redesignating clause (vi) as clause (viii) and
			 inserting after clause (v) the following:
						
							(vi)Peer-to-peer
				mentoring and support groups for parents and primary caregivers.
							(vii)Services and
				activities designed to facilitate access to and visitation of children by
				parents and
				siblings.
							.
					(d)Uniform
			 definitions of Indian tribe and tribal organizationSection
			 431(a) of such Act (42 U.S.C. 629a(a)(5) and (6)) is amended by striking
			 paragraphs (5) and (6) and inserting the following:
					
						(5)Indian
				tribeThe term Indian
				tribe has the meaning given the term in section 428(c).
						(6)Tribal
				organizationThe term tribal organization has the
				meaning given the term in section
				428(c).
						.
				(e)Submission to
			 congress of state summaries of financial data; publication on HHS Web
			 siteSection 432(c) of such Act (42 U.S.C. 629b(c)) is
			 amended—
					(1)by striking all
			 that precedes shall and inserting the following:
						
							(c)Annual
				submission of state reports to congress
								(1)In
				generalThe
				Secretary
								;
				and
					(2)by adding after
			 and below the end the following:
						
							(2)Information to
				be includedThe compilation
				shall include the individual State reports and tables that synthesize State
				information into national totals for each element required to be included in
				the reports, including planned and actual spending by service category for the
				program authorized under this subpart and planned spending by service category
				for the program authorized under subpart 1.
							(3)Public
				accessibilityNot later than
				September 30 of each year, the Secretary shall publish the compilation on the
				Web site of the Department of Health and Human Services in a location easily
				accessible by the
				public.
							.
					(f)GAO report on
			 multiple sources of Federal spending and family access to
			 servicesNot later than 12
			 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report that—
					(1)identifies alternative sources of Federal
			 funding that are being employed by States or other entities for the same
			 purposes for which funding is provided under subpart 1 or 2 of part B of title
			 IV of the Social Security Act; and
					(2)assesses the needs
			 of families eligible for services under such program, including identification
			 of underserved communities and information regarding—
						(A)the supports
			 available for caseworkers to appropriately investigate and safely manage their
			 caseloads;
						(B)the length of the
			 wait time for families to receive substance abuse and other preventive
			 services; and
						(C)the number of
			 families on waiting lists for such services and the effect of the delay on
			 healthy, successful reunification outcomes for such families.
						(g)Technical
			 corrections
					(1)Section
			 432(a)(8)(B) of the Social Security Act (42 U.S.C. 629b(a)(8)(B)) is amended in
			 each of clauses (i) and (ii) by striking forms CFS 101–Part I and CFS
			 101–Part II (or any successor forms) and inserting form CFS–101
			 (including all parts and any successor forms).
					(2)Section 433(c)(2)
			 of the Social Security Act (42 U.S.C. 629c(c)(2)) is amended—
						(A)in the paragraph
			 heading, by striking Food
			 stamp and inserting Supplemental nutrition assistance program
			 benefits; and
						(B)by striking
			 benefits benefits each place it appears and inserting
			 benefits.
						103.Grants for
			 targeted purposes
				(a)Extension of
			 funding reservations for monthly caseworker visits and regional partnership
			 grantsSection 436(b) of the
			 Social Security Act (42 U.S.C. 629f(b)) is amended—
					(1)in paragraph
			 (4)(A), by striking 433(e) and all that follows and inserting
			 433(e) $20,000,000 for each of fiscal years 2012 through 2016.;
			 and
					(2)in paragraph (5),
			 by striking 437(f) and all that follows and inserting
			 437(f) $20,000,000 for each of fiscal years 2012 through
			 2016.
					(b)Revision in use
			 of monthly caseworker visits grantsSection 436(b)(4)(B)(i) of
			 such Act (42 U.S.C. 629f(b)(4)(B)) is amended—
					(1)by striking
			 support and insert improve the quality of;
			 and
					(2)by striking
			 a primary emphasis and all that follows and inserting an
			 emphasis on improving caseworker decision making on the safety, permanency, and
			 well-being of foster children and on activities designed to increase retention,
			 recruitment, and training of caseworkers.; and
					(c)Reauthorization
			 of Regional Partnership Grants To Assist Children Affected by Parental
			 Substance Abuse
					(1)Extension of
			 programSection 437(f)(3)(A)
			 of such Act (42 U.S.C. 629g(f)(3)(A)) is amended by striking 2007
			 through 2011 and inserting 2012 through 2016.
					(2)Revisions to
			 programSection 437(f) of such Act (42 U.S.C. 629g(f)) is
			 amended—
						(A)in the subsection
			 heading, by striking methamphetamine or other;
						(B)in each of
			 paragraphs (1), (4)(A), (7)(A)(i), and (9)(B)(iii), by striking
			 methamphetamine or other;
						(C)in paragraph (3),
			 by striking subparagraph (B) and inserting the following:
							
								(B)Required minimum
				period of approval
									(i)In
				generalA grant shall be awarded under this subsection for a
				period of not less than 2, and not more than 5, fiscal years, subject to clause
				(ii).
									(ii)Extension of
				grantOn application of the
				grantee, the Secretary may extend for not more than 2 fiscal years the period
				for which a grant is awarded under this subsection.
									(C)Multiple grants
				allowedThis subsection shall not be interpreted to prevent a
				grantee from applying for, or being awarded, separate grants under this
				subsection.
								;
						(D)in paragraph
			 (6)(A)—
							(i)by
			 striking and at the end of clause (ii);
							(ii)by
			 striking the period at the end of clause (iii) and inserting a semicolon;
			 and
							(iii)by
			 adding at the end the following:
								
									(iv)70 percent for the sixth such fiscal year;
				and
									(v)65
				percent for the seventh such fiscal
				year.
									;
							(E)in paragraph
			 (7)—
							(i)by
			 striking shall— and all that follows through (A) take
			  and inserting shall take;
							(ii)in
			 subparagraph (A)(iv), by striking ; and and inserting a
			 period;
							(iii)by
			 striking subparagraph (B); and
							(iv)by redesignating clauses (i) through (iv)
			 of subparagraph (A) as subparagraphs (A) through (D), respectively, and moving
			 each of such provisions 2 ems to the left; and
							(F)by adding at the
			 end the following:
							
								(10)Limitation on
				use of funds for administrative expenses of the secretaryNot more than 5 percent of the amounts
				appropriated or reserved for awarding grants under this subsection for each of
				fiscal years 2012 through 2016 may be used by the Secretary for salaries and
				Department of Health and Human Services administrative expenses in
				administering this
				subsection.
								.
						(3)EvaluationsNot later than December 31, 2012, and not
			 later than December 31, 2017, the Secretary of Health and Human Services shall
			 evaluate the effectiveness of the grants awarded to regional partnerships under
			 section 437(f) of the Social Security Act (42 U.S.C. 629g(f)) and shall publish
			 a report regarding the results of each evaluation on the Web site of the
			 Department of Health and Human Services. Each report required to be published
			 under this subsection shall include—
						(A)an evaluation of
			 the programs and activities conducted, and the services provided, with the
			 grant funds awarded under such section for fiscal years 2007 through 2011, in
			 the case of the evaluation required by December 31, 2012, and for fiscal years
			 2012 through 2016, in the case of the evaluation required by December 31,
			 2017;
						(B)an analysis of the
			 regional partnerships awarded such grants that have, and have not, been
			 successful in achieving the goals and outcomes specified in their grant
			 applications and with respect to the performance indicators established by the
			 Secretary under paragraph (8) of such section that are applicable to their
			 grant awards; and
						(C)an analysis of the
			 extent to which such grants have been successful in addressing the needs of
			 families with methamphetamine or other substance abuse problems who come to the
			 attention of the child welfare system and in achieving the goals of child
			 safety, permanence, and family stability.
						104.Court
			 improvement program
				(a)Grant
			 purposesSection 438(a) of
			 the Social Security Act (42 U.S.C. 629h(a)) is amended—
					(1)in paragraph
			 (2)—
						(A)in subparagraph
			 (A), by striking ; and and inserting , including the
			 requirements in the Act related to concurrent planning;;
						(B)in subparagraph
			 (B), by adding and at the end; and
						(C)by adding at the
			 end the following:
							
								(C)to increase and improve engagement of the
				entire family in court processes relating to child welfare, family
				preservation, family reunification, and
				adoption;
								;
				and
						(2)in paragraph
			 (4)—
						(A)by inserting
			 (A) after (4); and
						(B)by adding after
			 and below the end the following:
							
								(B)to increase and improve engagement of the
				entire family in court processes relating to child welfare, family
				preservation, family reunification, and
				adoption;
								.
						(b)Single grant
			 applicationSection 438(b)(2) of such Act (42 U.S.C. 629h(b)(2))
			 is amended to read as follows:
					
						(2)Single grant
				applicationPursuant to the
				requirements under paragraph (1) of this subsection, a highest State court
				desiring a grant under this section shall submit a single application to the
				Secretary that specifies whether the application is for a grant for—
							(A)the purposes
				described in paragraphs (1) and (2) of subsection (a);
							(B)the purpose
				described in subsection (a)(3);
							(C)the purpose
				described in subsection (a)(4); or
							(D)the purposes
				referred to in 2 or more (specifically identified) of subparagraphs (A), (B),
				and (C) of this
				paragraph.
							.
				(c)Amount of
			 grantSection 438(c) of such Act (42 U.S.C. 629h(c)) is amended
			 to read as follows:
					
						(c)Amount of
				grant
							(1)In
				generalWith respect to each
				of subparagraphs (A), (B), and (C) of subsection (b)(2) that refers to 1 or
				more grant purposes for which an application of a highest State court is
				approved under this section, the court shall be entitled to payment, for each
				of fiscal years 2012 through 2016, from the amount allocated under paragraph
				(3) of this subsection for grants for the purpose or purposes, of an amount
				equal to $85,000 plus the amount described in paragraph (2) of this subsection
				with respect to the purpose or purposes.
							(2)Amount
				describedThe amount
				described in this paragraph for any fiscal year with respect to the purpose or
				purposes referred to in a subparagraph of subsection (b)(2) is the amount that
				bears the same ratio to the total of the amounts allocated under paragraph (3)
				of this subsection for grants for the purpose or purposes as the number of
				individuals in the State who have not attained 21 years of age bears to the
				total number of such individuals in all States the highest State courts of
				which have approved applications under this section for grants for the purpose
				or purposes.
							(3)Allocation of
				funds
								(A)Mandatory
				fundsOf the amounts reserved under section 436(b)(2) for any
				fiscal year, the Secretary shall allocate—
									(i)$9,000,000 for grants for the purposes
				described in paragraphs (1) and (2) of subsection (a);
									(ii)$10,000,000 for
				grants for the purpose described in subsection (a)(3);
									(iii)$10,000,000 for
				grants for the purpose described in subsection (a)(4); and
									(iv)$1,000,000 for grants to be awarded on a
				competitive basis among the highest courts of Indian tribes or tribal consortia
				that—
										(I)are operating a
				program under part E, in accordance with section 479B;
										(II)are seeking to
				operate a program under part E and have received an implementation grant under
				section 476; or
										(III)has a court
				responsible for proceedings related to foster care or adoption.
										(B)Discretionary
				fundsThe Secretary shall allocate all of the amounts reserved
				under section 437(b)(2) for grants for the purposes described in paragraphs (1)
				and (2) of subsection
				(a).
								.
				(d)Extension of
			 Federal ShareSection 438(d) of such Act (42 U.S.C. 629h(d)) is
			 amended by striking 2002 through 2011 and inserting 2012
			 through 2016.
				(e)Technical
			 correctionEffective as if
			 included in the enactment of the Safe and Timely Interstate Placement of Foster
			 Children Act of 2006, section 8(b) of such Act (120 Stat. 513) is amended by
			 striking 438(b) of such Act (42 U.S.C. 638(b)) and inserting
			 438(b)(1) of such Act (42 U.S.C. 629h(b)(1)).
				105.Data
			 standardization for improved data matching
				(a)In
			 generalPart B of title IV of
			 the Social Security Act (42 U.S.C. 621–629i) is amended by adding at the end
			 the following:
					
						3Common
				provisions
							440.Data
				standardization for improved data matching
								(a)Standard data
				elements
									(1)DesignationThe
				Secretary, in consultation with an interagency work group established by the
				Office of Management and Budget, and considering State perspectives, shall, by
				rule, designate standard data elements for any category of information required
				to be reported under this part.
									(2)Data elements
				must be nonproprietary and interoperableThe standard data
				elements designated under paragraph (1) shall, to the extent practicable, be
				nonproprietary and interoperable.
									(3)Other
				requirementsIn designating standard data elements under this
				subsection, the Secretary shall, to the extent practicable, incorporate—
										(A)interoperable
				standards developed and maintained by an international voluntary consensus
				standards body, as defined by the Office of Management and Budget, such as the
				International Organization for Standardization;
										(B)interoperable
				standards developed and maintained by intergovernmental partnerships, such as
				the National Information Exchange Model; and
										(C)interoperable
				standards developed and maintained by Federal entities with authority over
				contracting and financial assistance, such as the Federal Acquisition
				Regulatory Council.
										(b)Data standards
				for reporting
									(1)DesignationThe
				Secretary, in consultation with an interagency work group established by the
				Office of Management and Budget, and considering State government perspectives,
				shall, by rule, designate data reporting standards to govern the reporting
				required under this part.
									(2)RequirementsThe
				data reporting standards required by paragraph (1) shall, to the extent
				practicable—
										(A)incorporate a
				widely accepted, non-proprietary, searchable, computer-readable format;
										(B)be consistent with
				and implement applicable accounting principles; and
										(C)be capable of
				being continually upgraded as necessary.
										(3)Incorporation of
				nonproprietary standardsIn designating reporting standards under
				this subsection, the Secretary shall, to the extent practicable, incorporate
				existing nonproprietary standards, such as the eXtensible Business Reporting
				Language.
									.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on October 1, 2012, and shall apply with
			 respect to information required to be reported on or after such date.
				106.Provisions
			 relating to foster care or adoption
				(a)Educational
			 stability for each foster placementSection 475(1)(G) of the
			 Social Security Act (42 U.S.C. 675(1)(G)) is amended—
					(1)in clause (i), by
			 striking the placement and inserting each
			 placement; and
					(2)in clause (ii)(I),
			 by inserting each before placement.
					(b)Foster youth ID
			 theftSection 475(5) of such Act (42 U.S.C. 675(5)) is
			 amended—
					(1)by striking
			 and at the end of subparagraph (G);
					(2)by striking the
			 period at the end of subparagraph (H) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(I)each child in foster care under the
				responsibility of the State who has attained 16 years of age receives without
				cost a copy of any consumer report (as defined in section 603(d) of the Fair
				Credit Reporting Act) pertaining to the child each year until the child is
				discharged from care, and receives assistance (including, when feasible, from
				any court-appointed advocate for the child) in interpreting and resolving any
				inaccuracies in the
				report.
							.
					(c)Description of
			 adoption spendingSection 473(a)(8) of such Act (42 U.S.C.
			 673(a)(8)) is amended by inserting , and shall document how such amounts
			 are spent, including on post-adoption services before the
			 period.
				(d)Inclusion in
			 annual report of additional information on child visitation by
			 caseworkersSection 479A(6) of such Act (42 U.S.C. 679b(6)) is
			 amended—
					(1)by striking
			 and at the end of subparagraph (A); and
					(2)by redesignating
			 subparagraph (B) as subparagraph (C) and inserting after subparagraph (A) the
			 following:
						
							(B)the total number of visits made by
				caseworkers on a monthly basis to children in foster care under the
				responsibility of the State during a fiscal year as a percentage of the total
				number of the visits that would occur during the fiscal year if each child were
				so visited once every month while in such care;
				and
							.
					107.Effective
			 date
				(a)In
			 generalExcept as otherwise
			 provided in this title, this title and the amendments made by this title shall
			 take effect on October 1, 2011, and shall apply to payments under parts B and E
			 of title IV of the Social Security Act for calendar quarters beginning on or
			 after such date, without regard to whether regulations to implement the
			 amendments are promulgated by such date.
				(b)Delay permitted
			 if state legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan developed pursuant
			 to subpart 1 of part B, or a State plan approved under subpart 2 of part B or
			 part E, of title IV of the Social Security Act to meet the additional
			 requirements imposed by the amendments made by this title, the plan shall not
			 be regarded as failing to meet any of the additional requirements before the
			 1st day of the 1st calendar quarter beginning after the first regular session
			 of the State legislature that begins after the date of the enactment of this
			 Act. If the State has a 2-year legislative session, each year of the session is
			 deemed to be a separate regular session of the State legislature.
				IIChild Welfare
			 Demonstration Projects
			201.Renewal of authority
			 to approve demonstration projects designed to test innovative strategies in
			 State child welfare programsSection 1130 of the Social Security Act (42
			 U.S.C. 1320a–9) is amended—
				(1)in subsection
			 (a)—
					(A)by amending
			 paragraph (2) to read as follows:
						
							(2)LimitationDuring
				fiscal years 2012 through 2014, the Secretary may authorize demonstration
				projects described in paragraph (1), with not more than 10 demonstration
				projects to be authorized in each fiscal
				year.
							.
					(B)by striking
			 paragraph (3) and inserting the following:
						
							(3)Conditions for
				state eligibilityFor purposes of a new demonstration project
				under this section that is initially approved in any of fiscal years 2012
				through 2014, a State shall be authorized to conduct such demonstration project
				only if the State satisfies the following conditions:
								(A)Identify 1 or
				more goals
									(i)In
				generalThe State shall demonstrate that the demonstration
				project is designed to accomplish 1 or more of the following goals:
										(I)Increase
				permanency for all infants, children, and youth by reducing the time in foster
				placements when possible and promoting a successful transition to adulthood for
				older youth.
										(II)Increase positive
				outcomes for infants, children, youth, and families in their homes and
				communities, including tribal communities, and improve the safety and
				well-being of infants, children, and youth.
										(III)Prevent child
				abuse and neglect and the re-entry of infants, children, and youth into foster
				care.
										(ii)Long-term
				therapeutic family treatment centers; addressing domestic
				violenceWith respect to a demonstration project that is designed
				to accomplish 1 or more of the goals described in clause (i), the State may
				elect to establish a program—
										(I)to permit foster
				care maintenance payments to be made under part E of title IV to a long-term
				therapeutic family treatment center (as described in paragraph (8)(B)) on
				behalf of a child residing in the center; or
										(II)to identify and
				address domestic violence that endangers children and results in the placement
				of children in foster care.
										(B)Demonstrate
				readinessThe State shall demonstrate through a narrative
				description the State's capacity to effectively use the authority to conduct a
				demonstration project under this section by identifying changes the State has
				made or plans to make in policies, procedures, or other elements of the State's
				child welfare program that will enable the State to successfully achieve the
				goal or goals of the project.
								(C)Demonstrate
				implemented or planned child welfare program improvement policies
									(i)In
				generalThe State shall demonstrate that the State has
				implemented, or plans to implement within 3 years of the date on which the
				State submits its application to conduct the demonstration project or 2 years
				after the date on which the Secretary approves such demonstration project
				(whichever is later), at least 2 of the child welfare program improvement
				policies described in paragraph (7).
									(ii)Previous
				implementationFor purposes of the requirement described in
				clause (i), at least 1 of the child welfare program improvement policies to be
				implemented by the State shall be a policy that the State has not previously
				implemented as of the date on which the State submits an application to conduct
				the demonstration project.
									(iii)Implementation
				reviewThe Secretary may terminate the authority of a State to
				conduct a demonstration project under this section if, after the 3-year period
				following approval of the demonstration project, the State has not made
				significant progress in implementing the child welfare program improvement
				policies proposed by the State under clause
				(i).
									;
					(C)in paragraph (5),
			 by inserting and the ability of the State to implement a corrective
			 action plan approved under section 1123A before the period; and
					(D)by adding at the
			 end the following:
						
							(6)Inapplicability
				of random assignment for control groups as a factor for approval of
				demonstration projectsFor purposes of evaluating an application
				to conduct a demonstration project under this section, the Secretary shall not
				take into consideration whether such project requires random assignment of
				children and families to groups served under the project and to control
				groups.
							(7)Child welfare
				program improvement policiesFor purposes of paragraph (3)(C),
				the child welfare program improvement policies described in this paragraph are
				the following:
								(A)The establishment
				of a bill of rights for infants, children, and youth in foster care that is
				widely shared and clearly outlines protections for infants, children, and
				youth, such as assuring frequent visits with parents, siblings, and
				caseworkers, access to attorneys, and participation in age-appropriate
				extracurricular activities, and procedures for ensuring the protections are
				provided.
								(B)The development
				and implementation of a plan for meeting the health and mental health needs of
				infants, children, and youth in foster care that includes ensuring that the
				provision of health and mental health care is child-specific, comprehensive,
				appropriate, and consistent (through means such as ensuring the infant, child,
				or youth has a medical home, regular wellness medical visits, and addressing
				the issue of trauma, when appropriate).
								(C)The inclusion in
				the State plan under section 471 of an amendment implementing the option under
				subsection (a)(28) of that section to enter into kinship guardianship
				assistance agreements.
								(D)The election under
				the State plan under section 471 to define a child for purposes of
				the provision of foster care maintenance payments, adoption assistance
				payments, and kinship guardianship assistance payments, so as to include
				individuals described in each of subclauses (I), (II), and (III) of section
				475(8)(B)(i) who have not attained age 21.
								(E)The development
				and implementation of a plan that ensures congregate care is used appropriately
				and reduces the placement of children and youth in such care.
								(F)Of those infants,
				children, and youth in out-of-home placements, substantially increasing the
				number of cases of siblings who are in the same foster care, kinship
				guardianship, or adoptive placement, above the number of such cases in fiscal
				year 2008.
								(G)The development
				and implementation of a plan to improve the recruitment and retention of high
				quality foster family homes trained to help assist infants, children, and youth
				swiftly secure permanent families. Supports for foster families under such a
				plan may include increasing maintenance payments to more adequately meet the
				needs of infants, children, and youth in foster care and expanding training,
				respite care, and other support services for foster parents.
								(H)The establishment
				of procedures designed to assist youth as they prepare for their transition out
				of foster care, such as arranging for participation in age-appropriate
				extra-curricular activities, providing appropriate access to cell phones,
				computers, and opportunities to obtain a driver’s license, providing
				notification of all sibling placements if siblings are in care and sibling
				location if siblings are out of care, and providing counseling and financial
				support for post-secondary education.
								(I)The inclusion in
				the State plan under section 471 of a description of State procedures
				for—
									(i)ensuring that
				youth in foster care who have attained age 16 are engaged in discussions,
				including during the development of the transition plans required under
				paragraphs (1)(D) and (5)(H) of section 475, that explore whether the youth
				wishes to reconnect with the youth's biological family, including parents,
				grandparents, and siblings, and, if so, what skills and strategies the youth
				will need to successfully and safely reconnect with those family
				members;
									(ii)providing
				appropriate guidance and services to youth whom affirm an intent to reconnect
				with biological family members on how to successfully and safely manage such
				reconnections; and
									(iii)making, when
				appropriate, efforts to include biological family members in such reconnection
				efforts.
									(J)The establishment
				of one or more of the following programs designed to prevent infants, children,
				and youth from entering foster care or to provide permanency for infants,
				children, and youth in foster care:
									(i)An
				intensive family finding program.
									(ii)A
				kinship navigator program.
									(iii)A family
				counseling program, such as a family group decision-making program, and which
				may include in-home peer support for families.
									(iv)A
				comprehensive family-based substance abuse treatment program.
									(v)A
				program under which special efforts are made to identify and address domestic
				violence that endangers infants, children, and youth and puts them at risk of
				entering foster care.
									(vi)A
				mentoring program.
									(8)DefinitionsIn
				this subsection—
								(A)the term
				youth means, with respect to a State, an individual who has
				attained age 12 but has not attained the age at which an individual is no
				longer considered to be a child under the State plans under parts B and E of
				title IV, and
								(B)the term
				long-term therapeutic family treatment center means a State
				licensed or certified program that enables parents and their children to live
				together in a safe environment for a period of not less than 6 months and
				provides, on-site or by referral, substance abuse treatment services,
				children's early intervention services, family counseling, legal services,
				medical care, mental health services, nursery and preschool, parenting skills
				training, pediatric care, prenatal care, sexual abuse therapy, relapse
				prevention, transportation, and job or vocational training or classes leading
				to a secondary school diploma or a certificate of general
				equivalence.
								;
					(2)by striking
			 subsection (d) and inserting the following:
					
						(d)Duration of demonstration
							(1)In
				generalSubject to paragraph
				(2), a demonstration project under this section may be conducted for not more
				than 5 years, unless in the judgment of the Secretary, the demonstration
				project should be allowed to continue.
							(2)Termination of
				authorityIn no event shall a
				demonstration project under this section be conducted after September 30,
				2019.
							;
				(3)in subsection
			 (e)—
					(A)in paragraph (1),
			 by striking (which shall provide, and all that follows up to the
			 semicolon;
					(B)by striking
			 and at the end of paragraph (6);
					(C)by redesignating
			 paragraph (7) as paragraph (8); and
					(D)by inserting after
			 paragraph (6) the following:
						
							(7)an accounting of any additional Federal,
				State, and local investments made, as well as any private investments made in
				coordination with the State, during the 2 fiscal years preceding the
				application to provide the services described in paragraph (1), and an
				assurance that the State will provide an accounting of that same spending for
				each year of an approved demonstration project;
				and
							;
					(4)by redesignating
			 subsection (g) as subsection (h);
				(5)by striking
			 subsection (f) and inserting the following:
					
						(f)EvaluationsEach
				State authorized to conduct a demonstration project under this section shall
				obtain an evaluation by an independent contractor of the effectiveness of the
				project, using an evaluation design approved by the Secretary which provides
				for—
							(1)comparison of
				methods of service delivery under the project, and such methods under a State
				plan or plans, with respect to efficiency, economy, and any other appropriate
				measures of program management;
							(2)comparison of
				outcomes for children and families (and groups of children and families) under
				the project, and such outcomes under a State plan or plans, for purposes of
				assessing the effectiveness of the project in achieving program goals;
				and
							(3)any other
				information that the Secretary may require.
							(g)Reports
							(1)State reports;
				public availabilityEach State authorized to conduct a
				demonstration project under this section shall—
								(A)submit periodic
				reports to the Secretary on the specific programs, activities, and strategies
				used to improve outcomes for infants, children, youth, and families and the
				results achieved for infants, children, and youth during the conduct of the
				demonstration project, including with respect to those infants, children, and
				youth who are prevented from entering foster care, infants, children, and youth
				in foster care, and infants, children, and youth who move from foster care to
				permanent families; and
								(B)post a copy of
				each such report on the Web site for the State child welfare program concurrent
				with the submission of the report to the Secretary.
								(2)Reports to
				CongressThe Secretary shall submit to the Committee on Ways and
				Means of the House of Representatives and the Committee on Finance of the
				Senate—
								(A)periodic reports
				based on the State reports submitted under paragraph (1); and
								(B)a report based on
				the results of the State evaluations required under subsection (f) that
				includes an analysis of the results of such evaluations and such
				recommendations for administrative or legislative changes as the Secretary
				determines appropriate.
								;
				and
				(6)by adding at the
			 end the following:
					
						(i)Indian tribes
				operating IV–E programs considered StatesAn Indian tribe, tribal organization, or
				tribal consortium that has elected to operate a program under part E of title
				IV in accordance with section 479B shall be considered a State for purposes of
				this
				section.
						.
				IIIBudget
			 provisions
			301.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
